Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on August 8, 2022 is being considered by the Examiner. 
Drawing
The drawing filed on May 10, 2022 is accepted by the Examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more: 
Step 2A: 
Prong I: In reference to claim 1: the instant claim is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a method comprising steps of "determining a benchmark value of an efficiency metric", "generating a target value of the efficiency metric", and “determining a difference between the benchmark value of the efficiency metric and the target value of the efficiency metric”.  These limitations could be carried out as a purely mental process (at least in a some relatively simple situations) and they also amount to a mathematical calculation (determining a difference between two values).  Therefore, the recited method falls in the abstract idea grouping of mental processes and mathematical concepts at Prong 1 of the 101 analysis.
Prong II: 
This abstract idea is not integrated into a practical application at Prong 2 of the 101 analysis because the claim does not recite sufficient additional elements to integrate the abstract idea into a practical application. The claim recites that the method is “implemented by at least one computing device”.  However, this is merely a generic computer processing component that is invoked as a tool to perform the abstract idea, which does not cause the claim as a whole to integrate the abstract idea into a particular practical application or provide significantly more than the recited abstract idea (see MPEP 2106.05(b)).  The claim refers to “a hardware component executing as part of a data center”.  However, this is merely an object on which the method operates (that is, the object whose efficiency is being considered by the method) rather than being a particular machine which implements the method (see MPEP 2106.05(b)).  Also, the claim recites “causing output of a notification based on the difference between the benchmark value with the target value”.  However, this step is merely insignificant extra-solution activity, outputting the result of the mental process (see MPEP 2106.05(g)).  The claim does not recite applying the abstract idea with, or by use of, any particular machine, nor does the claim affect a real-world transformation or reduction of a particular article to a different state or thing.  The claim amounts to manipulating data: determining or generating a benchmark value and a target value, and then determining their difference.  The claim does not indicate the significance of this difference, or recite any particular real-world actions that are taken as a result of the notification that is output.  The claim establishes a “data center” as the general field-of-use, but does not recite a particular practical application being carried out within that field-of-use.  Therefore, the claimed invention does not appear to be limited to the use of the mental process or math for a particular practical application, but instead the claim appears to monopolize the mental process or math itself, in any practical application where it might conceivably be used.
Step 2B: 
Finally, at Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reasons as discussed above with regard to Prong 2.  Claim 1 is rejected as ineligible under 35 USC 101.
Claims 8 and 15 are analogous to claim 1, except that claim 8 additionally recites making the determinations for a plurality of hardware components, generating a report computing the differences, and outputting the report to a display of a client device, and claim 15 additionally recites one or more processors and a computer-readable storage medium.  Having the determinations for a plurality of hardware components and generating a report rather than a single notification do not change the above 101 analysis.  Reciting the display of a client device, the processors, and the computer-readable storage medium are additional elements separate from the abstract idea that need to be considered at Prong 2 of the 101 analysis.  However, these additional elements are merely generic computer processing components that are invoked as a tool to perform the abstract idea, which does not cause the claim as a whole to integrate the abstract idea into a particular practical application or provide significantly more than the recited abstract idea.  Claims 8 and 15 are therefore rejected as ineligible under 35 USC 101 as well.
Dependent claim 2 recites that “the notification includes “consumption data [having] an amount of power to be consumed by the hardware component”, which merely adds to the insignificant extra-solution activity being recited and does not change the 101 analysis.  
Dependent claim 3 recites that “data [comprises] temperature for the hardware component”, which merely adds to the abstract idea.  
Dependent claim 4 recites that “the target value of the service efficiency metric comprises a “a cost incurred”, which merely adds to the abstract idea.  
Dependent claim 5 recites “power consumption data”, which (like the other claims discussed above) merely adds a generic computer processing component (the client device) without causing the claim to be integrated into a particular practical application.
Dependent claim 6 recites the method having “a computer processor”, which is generic and not integrated to the abstract idea.  
Dependent claim 7 recites that “users accessing the hardware component”, but as discussed above these details refer to the object on which the method operates (that is, the object whose efficiency is being considered by the method) rather than to a particular machine which implements the method, so they are not sufficient to integrate the abstract idea into a particular practical application (see MPEP 2106.05(b)).  Claims 2-7 are therefore rejected as ineligible under 35 USC 101 as well.
In reference to claims 8 and 15: they are analogues to claim 1 of the instant application. 
Dependent claims 9-14 and 16-20: the instant claims are rejected for the same reason as discussed in reference to claims 1-7 of the instant application. 
Claim rejection – Double Patenting
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 824, 533. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
In reference to claim 1: the instant claim is not patentably distinct from claim 1 of U.S. Patent No. 10,824,533. The steps noted in the instant claim are directed to determining a benchmark value of an efficiency metric for hardware. The hardware component described in the instant claim is similar to the hardware element noted in U.S. Patent No. 10,824,533. In the instant claim, providing an output of a notification based on the difference between the benchmark value with the target value would be “generating a performance summary report comprising the comparison of benchmark value with the target value” as stated in claim 1 of U.S. Patent 10,824,533. 
With regard to claims 2-3: the instant claims differ from claims 3 and 4 of U.S. Patent No. 10,824,533 in that they include a prediction component that determines the amount of power to be consumed and the temperature of the hardware component, however, claim 3 of U.S. Patent No. 10,824,533 also includes power consumption value and carbon generated data which would have been within the concept related to power consumption data, such as the generation of heat and power consumption contributes to energy usage and temperature variation. 
With regard to claims 4-5: the instant claims are variation of the power consumption concept which are noted in claims 3-4 and 5 of U.S. Patent No. 10,824,533.  
With regard to claim 6: the instant claim is directed to having a computer processor which is to say that the functions noted in claims 1-7 of U.S. Patent No. 10,824,533 requires the use of a processor of some sort. 
With regard to claim 7: the instant claim is directed to the number of users as related to service metric, in other words, it involves some form of cost function and claims 6 and 7 of U.S. Patent No. 10,824,533 relates to this claimed idea.   
In reference to claim 8: the instant claim is not patentably distinct from claims 1 or 8 of U.S. Patent No. 10,824,533. See also the analysis with claim 1 above. 
With regard to claims 9-10:  See the analysis with claim 2-3 above. 
With regard to claims 11-12: See the analysis with claims 4-5 above. 
With regard to claim 13: the instant claim is directed to having a computer processor which is to say that the functions noted in claims 8-14 of U.S. Patent No. 10,824,533 requires the use of a processor of some sort. 
With regard to claim 14: the instant claim is directed to users accessing the data center during a time period, however, given a client browser configuration as noted in claim 19 of U.S. Patent Application No. 17/036,870, it would be likely that one or more users may have accessed the data center during a time period. 
With regard to claim 12: the instant claim deals with cost incurred which is equivalent to the summary report having cost data as noted in claim 20 of U.S. Patent Application No. 17/036,870. 
With regard to claim 13: the instant claim is directed to plurality of data servers of the data center which may not have patentable weight considering the system would have been designed to plurality of data servers of the data center because one would not design single element in a client server configuration. 
In reference to claim 14: the instant claim is directed to the number of users as related to service metric, in other words, it involves some form of cost function and claims 12 and 13 of U.S. Patent No. 10,824,533 relates to this claimed idea.
In reference to claim 15: see claim 8 of U.S. Patent No. 10,824,533, and the analysis in claim 1 of the instant application above. 
With regard to claim 16: the instant claim is equivalent to claim 10 of U.S. Patent No. 10,824,533. 
With regard to claim 17: as noted above, instant claim is directed to power consumption, see also claim 10 of U.S. Patent No. 10,824,533. 
With regard to claims 18-19: as noted above, the instant claim is not patentably distinct from claim 20 of U.S. Patent No. 10,824,533 as both related to cost function. . 
With regard to claim 20: the instant claim is directed to having a computer processor which is to say that the functions noted in claims 8-14 of U.S. Patent No. 10,824,533 requires the use of a processor of some sort. 
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being Chen et al. (U.S. PAP 2011/0071867, hereon Chen). 
In reference to claim 1: Chen disclose a method implemented by at least one computing device, (see Chen, Abstract) the method comprising: 
determining a benchmark value of an efficiency metric for a hardware component executing as part of a computing system (see Chen, paragraph [0062]); 
generating a target value of the efficiency metric for the hardware component; determining a difference between the benchmark value of the efficiency metric and the target value of the efficiency metric (see Chen, paragraph [0050] and [0064]); and 
causing output of a notification based on the difference between the benchmark value with the target value (see Chen, paragraph [0111]). 
With regard to claim 2: Chen further disclose that the efficiency metric comprises power consumption data for the hardware component and the target value of the efficiency metric comprises an amount of power to be consumed by the hardware component (see Chen, claim 2 and 3; and paragraph [0076]).
With regard to claim 3: Chen further disclose that the efficiency metric comprises temperature data for the hardware component and the target value of the efficiency metric comprises a temperature for the hardware component (see Chen, paragraph [0036] and [0054]).
With regard to claim 4: Chen further disclose that the efficiency metric comprises a cost incurred from operating the hardware component during a time period (see Chen, paragraphs [0018]-[0020]).
With regard to claim 5: Chen further disclose that determining the benchmark value of the efficiency metric for the hardware component is performed based on prior power consumption information for the hardware component (see Chen, paragraph [0041] as the model provides prior power consumption information).
With regard to claim 6: Chen further discloses that the hardware component comprises a computer processor (see Chen, paragraph [0031] and [0049])
With regard to claim 7: Chen further disclose that the efficiency metric comprises a number of users accessing the hardware component during a time period (see Chen, paragraph [0029] – [0042]). 
In reference to claims 8 and 15: the analysis in reference to claim 1 above. 
With regard to claims 9-14 and 16-20: see the analysis with regard to claims 2-7 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kam et al. (U.S. Patent No. 8,879,346) discloses power management of an embedded dynamic random-access memory (eDRAM) by receiving an eDRAM power state transition event and determining both the current power state of the eDRAM and the next power state of the eDRAM from the power states of: a power-on state, a power-off state, and a self-refresh state. on state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIAS DESTA/
Primary Examiner, Art Unit 2857